 Case: 4:19-mj-06311-PLC Doc. #: 7 Filed: 09/25/19 Page: 1 of 6 PageID #: 7


                                                                                         CLOSED
                           U.S. District Court
                  Eastern District of Missouri (St. Louis)
           CRIMINAL DOCKET FOR CASE #: 4:19−mj−06311−PLC−1

Case title: USA v. Burton                                  Date Filed: 09/24/2019
Other court case number: 8:19CR−409−T−30−AAS Middle        Date Terminated: 09/24/2019
                          District of Florida − Tampa

Assigned to: Magistrate Judge
Patricia L. Cohen

Defendant (1)
Joshua Eugene Burton                represented by St. Louis Fed Public Defender
TERMINATED: 09/24/2019                             FEDERAL PUBLIC DEFENDER
                                                   1010 Market Street
                                                   Suite 200
                                                   St. Louis, MO 63101
                                                   314−241−1255
                                                   Fax: 314−421−3177
                                                   Email: moe_ecfnote@fd.org
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED
                                                   Designation: Public Defender or Community
                                                   Defender Appointment
                                                   Bar Status: Gov

Pending Counts                                    Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                 Disposition
None

Highest Offense Level
(Terminated)
None

Complaints                                        Disposition
Rule 5c3 OUT


                                                                                                  1
  Case: 4:19-mj-06311-PLC Doc. #: 7 Filed: 09/25/19 Page: 2 of 6 PageID #: 8



Plaintiff
USA                                               represented by U. S. Attorney − Criminal
                                                                 OFFICE OF U.S. ATTORNEY
                                                                 111 S. Tenth Street
                                                                 20th Floor
                                                                 St. Louis, MO 63102
                                                                 314−539−2200
                                                                 Fax: 314−539−7695
                                                                 Email: usamoe.crimdock@usdoj.gov
                                                                 LEAD ATTORNEY
                                                                 ATTORNEY TO BE NOTICED
                                                                 Designation: Assistant US Attorney
                                                                 Bar Status: Gov
 Email All Attorneys
(will not send to terminated parties)

 Email All Attorneys and Additional Recipients
(will not send to terminated parties)

 Date Filed      # Page Docket Text
 09/24/2019                 RULE 5 COMPLAINT − OUT signed by Judge Magistrate Judge Patricia L.
                            CohenACCESS TO THE PDF DOCUMENT IS RESTRICTED PURSUANT
                            TO THE E−GOVERNMENT ACT. ACCESS IS LIMITED TO COUNSEL OF
                            RECORD AND THE COURT. as to Joshua Eugene Burton (1). (DJO) (Entered:
                            09/24/2019)
 09/24/2019                 Arrest of defendant Joshua Eugene Burton date of arrest: 9/24/2019 on charging
                            papers from Middle District of Florida (MCB) (Entered: 09/25/2019)
 09/24/2019      1          ELECTRONIC MINUTE ENTRY (no pdf attached) for proceedings held before
                            Magistrate Judge Patricia L. Cohen: Rule 5c3 Removal Hearing as to Joshua
                            Eugene Burton held on 9/24/2019. Defendant sworn. Defendant does not contest
                            identity and waives identity hearing. Federal Public Defender appointed for
                            initial appearance only. (Probation/Pretrial Officer: C. Hunter) (proceedings
                            started: 2:19) (proceedings ended: 2:27)(FTR Gold Operator initials: M. Berg)
                            (Defendant Location: custody)(Attorney Appearance for USA: John
                            Ware.)(Attorney Appearance for Defense: Michael Mahan.) (MCB) (Entered:
                            09/25/2019)
 09/24/2019      2          ORDER APPOINTING FEDERAL PUBLIC DEFENDER as to Joshua Eugene
                            Burton St. Louis Fed Public Defender for Joshua Eugene Burton appointed for
                            only the initial appearance. Signed by Magistrate Judge Patricia L. Cohen on
                            September 24, 2019. (MCB) (Entered: 09/25/2019)
 09/24/2019      3          Rule 5 papers prepared by the judge as to Joshua Eugene Burton. (MCB)
                            (Entered: 09/25/2019)
 09/24/2019      4          CJA 23 Financial Affidavit by Joshua Eugene Burton (MCB) (Entered:
                            09/25/2019)
 09/24/2019      5          WAIVER of Rule 5(c)(3) Hearings by Joshua Eugene Burton (MCB) (Entered:

                                                                                                             2
Case: 4:19-mj-06311-PLC Doc. #: 7 Filed: 09/25/19 Page: 3 of 6 PageID #: 9



                   09/25/2019)
09/24/2019   6     COMMITMENT TO ANOTHER DISTRICT as to Joshua Eugene Burton.
                   Defendant committed to District of Middle District of Florida. Signed by
                   Magistrate Judge Patricia L. Cohen on September 24, 2019. (MCB) (Entered:
                   09/25/2019)




                                                                                               3
  Case:
   Case 4:19-mj-06311-PLC
        4:19-mj-06311-PLC Doc.
                          Document
                               #: 7 2Filed:
                                        Filed
                                            09/25/19
                                              09/24/19Page:
                                                        Page4 1ofof6 1PageID
                                                                        PageID
                                                                             #: 10
                                                                                1



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,                      )
                                               )
               Plaintiff,                      )
                                               )
     vs.                                       ) Case No. 4:19-MJ-6311 PLC
                                               ) 8:19CR-409-T-30 AAS (MDFL)
JOSHUA EUGENE BURTON,                          )
                                               )
               Defendant.                      )


                                           ORDER

       Pursuant to the provisions of the Criminal Justice Act, 18 U.S.C. § 3006A (c) and,

the Criminal Justice Act Plan for the Eastern District of Missouri, IV, B, the Federal Public

Defender for this District is hereby appointed to represent the above-named defendant for:

           ef'  The initial appearance only.

           D    All further proceedings in this case.




                                                    PATRICIA L. COHEN
                                                    UNITED STATES MAGISTRATE JUDGE

Dated this 24th day of September, 2019




                                                                                                4
              Case:
               Case 4:19-mj-06311-PLC
                    4:19-mj-06311-PLC Doc.
                                      Document
                                           #: 7 5Filed:
                                                    Filed
                                                        09/25/19
                                                          09/24/19Page:
                                                                    Page5 1ofof6 1PageID
                                                                                    PageID
                                                                                         #: 11
                                                                                            5
AO 466A (Rev. 07/16) Waiver of Rule 5 & 5.1 Hearings (Complaint or Indictment)


                                      UNITED STATES DISTRICT COURT
                                                                         for the
                                                           Eastern District of Missouri

                  United States of America                                  )
                                V.                                          )      Case No.    4: 19-MJ-6311 PLC
                                                                            )
                 JOSHUA EUGENE BURTON                                       )                                              8: 19CR-409-T-30
                                                                            )      Charging District's Case No.
                                                                                                                           AAS (MDFL)
                            Defendant                                       )

                                                W AIYER OF RULE 5 & 5.1 HEARINGS
                                                      (Complaint or Indictment)

          I understand that I have been charged in another district, the (name of other court)             _M_1_·d_dle   District of Florid_a___



          I have been informed of the charges and of my rights to:

          ( 1)      retain counsel or request the assignment of counsel if I am unable to retain counsel;

          (2)        an identity hearing to determine whether I am the person named in the charges;

          (3)       production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

          (4)        a preliminary hearing to determine whether there is probable cause to believe that an offense has been
                     committed, to be held within 14 days of my first appearance if I am in custody and 21 days otherwise,
                     unless I have been indicted beforehand.

          (5)        a hearing on any motion by the government for detention;

          (6)        request a transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

          I agree to waive my right(s) to:

          •         an identity hearing and production of the warrant.

          •         a preliminary hearing.

          •         a detention hearing.

         ll-   an identity hearing, production of the warrant, and any preliminary or detention hearing to which I may
               be entitled in this district. I request that any preliminary or detention hearing be held in the prosecuting
                            er-
                ti,, ·lvf , pt.-l--
       I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
pending against me.


Date:             9/24/2019
                                                           ~~Mnt'»;goo~,- -                                                       -   -       -


                                                                                      Signature of defendant's attorney



                                                                                     Printed name of defendant's attorney                     5
             Case:
              Case 4:19-mj-06311-PLC
                   4:19-mj-06311-PLC Doc.
                                     Document
                                          #: 7 6Filed:
                                                   Filed
                                                       09/25/19
                                                         09/24/19Page:
                                                                   Page6 1ofof6 1PageID
                                                                                   PageID
                                                                                        #: 12
                                                                                           6
AO 94 (Rev. 06/09) Commitment to Another District



                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                      Eastern District of Missouri

                  United States of America                         )
                             v.                                    )
                                                                   )      Case No.   4: l 9-MJ-6311 PLC
                                                                   )
- - - - -
              JOSHUA EUGENE BURTON                                 )        Charging District's
                           Defendant                               )        Case No. 8:19CR-409-T-30-AAS

                                            COMMITMENT TO ANOTHER DISTRICT

          The defendant has been ordered to appear in the                 Middle         District of            Florida

(if applicable)                                     division. The defendant may need an interpreter for this language:



          The defendant:        D    will retain an attorney.
                               ~ is requesting court-appointed counsel.
          The defendant remains in custody after the initial appearance.

         IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the charging district should immediately notify the United
States attorney and the clerk of court for that district of the defendant's arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to the charging district.




Date:    - - -
                   9/24/2019
                           - - - -
                                                                ~-A--,~
                                                                                         Judge 's signature

                                                                            Patricia LCohen, U.S. Magistrate Judge
                                                                                       Printed name and title




                                                                                                                          6
